t c no united_states tax_court medical emergency care associates s c an illinois corporation commissioner of internal revenue respondent petitioner v docket no filed date p was a medical service corporation that provided emergency medical services to hospitals p contracted with physicians to staff hospital emergency rooms p treated those physicians as independent contractors p failed to timely file required forms and for p delinquently filed those forms on a basis consistent with its treatment of the physicians as independent contractors r determined that the physicians were employees and that p was not eligible for relief under sec_530 of the revenue act of publaw_95_600 92_stat_2885 as amended sec_530 r determined that p did not meet the filing requirement of sec_530 r’s interpretation of sec_530 requires that a taxpayer timely file all required returns in order to be eligible for sec_530 relief this court granted r’s motion to sever and continue determinations of worker classification and proper employment_taxes until after our consideration of p’s eligibility for relief under sec_530 held because p did not treat the physicians as employees for any period filed all federal tax returns on a basis consistent with p’s treatment of the physicians as not being employees and had a reasonable basis for not treating the physicians as employees p is entitled to relief from employment_tax liability pursuant to sec_530 p’s untimely filing of information returns does not preclude p from qualifying for such relief particularly in the circumstances of this case carmen j mitchell for petitioner linda c grobe and david s weiner for respondent nims judge the petition in this case was filed in response to a notice_of_determination concerning worker classification under sec_7436 notice_of_determination regarding petitioner’s liabilities pursuant to the federal_insurance_contributions_act fica sections and the federal_unemployment_tax_act futa sections for respondent also determined that petitioner is not entitled to relief under sec_530 of the revenue act of publaw_95_600 92_stat_2885 as amended sec_530 on date this court granted respondent’s motion to sever and continue determinations of worker classification and proper federal employment_taxes consequently the only issue presently before the court is whether petitioner is entitled to relief from employment_tax liability pursuant to sec_530 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue for convenience fica and futa taxes are collectively referred to as employment_taxes findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s principal_place_of_business was in chicago illinois petitioner was an illinois medical service corporation incorporated in to provide emergency medical services to hospitals larry mitchell m d dr mitchell was petitioner’s president and sole shareholder petitioner was involuntarily dissolved by the illinois secretary of state as of date on date neena mitchell the multiple-handicapped daughter of dr mitchell died after a chronic illness during and after petitioner entered into contracts entitled emergency department services agreements eds agreements with several chicago area hospitals to furnish professional emergency medical services and full-time physician staffing in petitioner had eds agreements with chicago area hospitals in order to fulfill its obligations under the eds agreements petitioner hired physicians to staff the hospital emergency rooms petitioner entered into contracts entitled independent_contractor agreements with such physicians twenty five of these physicians were reclassified by respondent as employees rather than independent contractors reclassified physicians relying upon a longstanding recognized practice of a significant segment of the emergency medicine industry petitioner treated each of the reclassified physicians as an independent_contractor during petitioner paid each of the reclassified physicians more than dollar_figure petitioner did not treat any of the reclassified physicians or any other worker in a substantially_similar position as an employee for any period beginning after date petitioner filed quarterly employment_tax returns form sec_941 for the quarters ended march june september and date on july july and date and date respectively petitioner filed a federal unemployment tax_return form 940-ez employer’s annual federal unemployment futa_tax return for on date petitioner filed federal_income_tax returns forms u s_corporation income_tax return for and on date and for on date the due_date for filing form_1096 annual summary and transmittal of u s information returns together with forms for was date petitioner did not request an extension of time within which to file its form_1096 for chris ihejirika petitioner’s accountant from through early prepared forms 1099-misc miscellaneous income for petitioner’s workers petitioner determined that some of the forms 1099-misc prepared by mr ihejirika were incorrect and it prepared corrected forms 1099-misc petitioner mailed corrected forms 1099-misc to each of the reclassified physicians during the period from january through date after date petitioner mailed only one corrected form 1099-misc to an individual physician on date petitioner mailed two forms together with forms 1099-misc to respondent by cover letter dated date respondent has no record of receiving the forms and 1099-misc sent by petitioner on date sometime after date petitioner filed form_1096 together with forms 1099-misc for on or about date respondent began an examination of petitioner’s income_tax_liability in date respondent began an examination of petitioner’s employment_tax liability by letter dated date respondent notified petitioner of his proposed determinations that petitioner was not entitled to relief under sec_530 and that certain workers should be reclassified as employees and respondent listed the attendant adjustments to petitioner’s federal employment_tax liability for on date respondent provided petitioner with publication which provided written notice of the provisions of sec_530 i sec_530 relief opinion sec_530 operates in enumerated circumstances to afford relief from employment_tax liability notwithstanding the actual relationship between the taxpayer and the individual performing services the statute provides in part sec_530 controversies involving whether individuals are employees for purposes of the employment_taxes a termination of certain employment_tax liability-- in general --if-- a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on a basis consistent with the taxpayer’s treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee congress enacted sec_530 to alleviate what it perceived as the ‘overly zealous pursuit and assessment of taxes’ against employers who had in good_faith classified their workers as independent contractors 117_tc_263 quoting 77_f3d_236 8th cir sec_530 was enacted both as an interim solution to the problems inherent in increased enforcement by the internal_revenue_service irs of the employment_tax laws and in response to complaints by taxpayers that proposed reclassifications by the irs involved a change_of position by the irs in interpreting how the common_law rules apply to their workers or industry see 119_tc_121 citing h rept 1978_3_cb_629 the purpose of sec_530 was to provide an interim solution to controversies over common_law employment status by in part allowing taxpayers who had a reasonable basis for not treating workers as employees under the traditional common_law tests to continue to do so id pincite this interim solution was extended indefinitely by the tax equity fiscal responsibility act of publaw_97_248 96_stat_324 ii contentions of the parties as a preliminary matter petitioner argues that its forms and mailed to respondent on date should be deemed filed on that date since there is proof that they were mailed on that date respondent has no record of receiving those forms the due_date for filing those forms for was date even if the forms and mailed by petitioner on date were received and filed petitioner would still have failed to timely file those required forms since the primary issue in this case is whether timely filing is required by sec_530 and reasonable_cause for the filing delay is not an issue whether the forms and are deemed filed on date is irrelevant consequently we need not consider petitioner’s claim that the forms and mailed on date should be deemed filed on that date the parties agree that petitioner satisfied two of the three requirements of sec_530 specifically the parties agree that petitioner satisfied the requirement of sec_530 since petitioner did not treat any reclassified physician as an employee for any relevant period the parties also agree that petitioner relied upon a longstanding recognized practice of the emergency medicine industry and thus had a reasonable basis for not treating the reclassified physicians as employees consequently petitioner satisfied the requirement in the flush language of sec_530 the parties disagree about whether petitioner satisfied the requirement of sec_530 which provides that the taxpayer must file all required federal tax returns including information returns on a basis consistent with the treatment of the individual as not being an employee the parties agree that petitioner ultimately filed all returns including information returns on a basis consistent with the treatment of the reclassified physicians as not being employees however respondent maintains that it is respondent’s position that part of the reporting consistency_requirement in sec_530 is that the required returns be filed timely respondent argues that since petitioner failed to timely file forms and for the periods in question the relief provided by sec_530 is unavailable to petitioner petitioner does not dispute that it was required to file forms and petitioner however argues that since sec_530 is silent as to timeliness the required returns merely have to be filed not timely filed for a taxpayer to satisfy the requirement of sec_530 petitioner argues that sec_530 is to be liberally construed in favor of taxpayers petitioner states that sec_530 requires only that form 1099-misc be filed for each worker and precludes relief for petitioner only if the filing was never made petitioner further argues that the fact that petitioner complied with the filing requirement of sec_530 but not in a timely fashion does not warrant a denial of relief under the safe_harbor provisions of that statute since the statute does not speak to timing respondent claims that congress did not intend that the filing requirement be interpreted or treated liberally respondent cites general explanation of the revenue act of pincite comm print by the staff of the joint_committee on taxation for the proposition that except for the filing requirement taxpayers’ eligibility for the prospective relief from potential liabilities is to be determined under the same tests and the same liberal interpretations of the tests which determined eligibility for pre-1979 relief emphasis added further respondent claims that sec_530 implicitly requires that the necessary returns be filed timely as is mandated for all returns throughout the internal_revenue_code respondent argues that given the requirement of timely filing throughout the internal_revenue_code if congress did not intend to require timely filing congress would have included explicit language in sec_530 permitting a taxpayer who files delinquent returns to qualify for relief in addition to congressional intent respondent points to his own longstanding interpretation of sec_530 in revproc_85_18 1985_1_cb_518 revproc_85_18 states that relief under sec_530 will not be granted if form_1099 has not been timely filed for each worker for any period after date respondent argues that if congress disagreed with respondent’s position in revproc_85_18 congress would have amended sec_530 to allow delinquent filing respondent claims that when congress was considering amendments to sec_530 as part of the small_business job protection act of publaw_104_188 sec 110_stat_1755 it was aware of revproc_85_18 and respondent’s positions stated therein with respect to sec_530 relief revproc_85_18 is referenced in the legislative_history of the amendments to sec_530 see eg s rept pincite ndollar_figure citing rev_proc respondent argues that where congress disagreed with respondent’s interpretation of sec_530 congress amended the statute for example in the explanation of the amendments to sec_530 the senate report states that a worker does not have to otherwise be an employee of the taxpayer in order for sec_530 to apply the provision is intended to reverse the irs position as stated in the irs draft training guide id pincite respondent argues that given the level of scrutiny congress gave the area of sec_530 relief in congress would not have left the language of sec_530 silent as to timeliness if it disagreed with respondent’s position iii analysis as to the thrust of timeliness in the context of sec_530 we conclude for reasons hereinafter stated that both parties are off the mark petitioner unconvincingly argues that because of the remedial nature of sec_530 the code-wide pervasiveness of a timely filing requirement must give way to the greater good of sec_530 liberality respondent’s position that denial of sec_530 relief may be used as a totally disproportionate penalty for petitioner’s offense of late filing is likewise unconvincing in light of the fact that the internal_revenue_code contains a specific regime for dealing with the consequences of late filing of information returns--which respondent has apparently decided not to invoke see discussion infra we agree with petitioner that its late filing of the information returns does not prevent it from satisfying the filing requirement of sec_530 the plain language of sec_530 denies relief only if the required filing was not made or if the required filing was made on a basis not consistent with treatment of the individual as not being an employee as respondent acknowledges petitioner filed all required returns for on a basis consistent with the treatment of the reclassified physicians as not being employees but there is nothing in the language of sec_530 that requires timeliness along with consistent filing the unreality of respondent’s approach is illustrated by the following colloquy that took place at trial the court suppose a taxpayer is required to file the and the 1099s and the office burns down two weeks before the due_date and the taxpayer writes a letter to the--well i don’t know who but somebody in the irs and says look our office burned down and our records are destroyed we need some additional time you’re not saying that the statute would preclude the government from granting an extension of time are you ms grobe yes your honor i am this is a relief section they still have the ability to come in and argue that these workers are not independent contractors--rather are not employees they are independent contractors the relief proposed by respondent’s counsel presents precisely the situation that sec_530 was enacted to avoid in the case before us respondent has proposed a deficiency in the amount of dollar_figure to dispute which under respondent’s theory petitioner would be required to prove the status of each of the reclassified physicians the tax_liability of each of the reclassified physicians would likewise be affected we repeat that respondent correctly states that timely filing of returns is required throughout the internal_revenue_code this includes forms and the consequences of failure to comply with certain information reporting requirements are contained in sec_6721 through sec_6721 deals with failure_to_file_correct_information_returns which includes forms and see sec_6041a and sec_6721 describes a failure_to_file subject_to penalty as any failure_to_file an information_return with the secretary on or before the required_filing_date sec_6721 prescribes a penalty in case of intentional disregard sec_6722 provides for similar penalties in the case of failure to furnish correct payee statements sec_6723 prescribes a penalty for failure to comply with other information reporting requirements and sec_6724 contains among other things a reasonable_cause waiver nothing in the language or legislative_history of sec_530 leads us to the conclusion that denial of sec_530 relief was meant to be an additional penalty for the failure to timely file information returns particularly under the circumstances in this case rather as discussed above sec_530 was enacted to protect taxpayers from having to litigate the status of individual workers under the common_law employment rules the commissioner is entitled to require timely filing and to impose a penalty when appropriate for failure to timely file but not the penalty he seeks to impose here respondent also cites the commissioner’s interpretation of sec_530 in revproc_85_18 and implies that it warrants deference by this court in 533_us_218 the supreme court held that an administrative agency’s interpretation of a statute must be accorded the level of deference set forth in 323_us_134 the deference required depends on the thoroughness evident in the agency’s consideration the validity of its reasoning its consistency with earlier and later pronouncements and all those factors which give it the power to persuade united_states v mead supra pincite citing skidmore v swift co supra pincite revproc_85_18 is consistent with revrul_81_224 1981_2_cb_197 which held that a taxpayer who delinquently filed the required returns during the course of an employment_tax audit was not entitled to relief under sec_530 revproc_85_18 has been cited for its requirement of timely filing see in re critical care support servs inc bankr bankr e d n y citing the timely filing requirement of revproc_85_18 and holding that the debtor was not entitled to relief under sec_530 based in part on the fact that the debtor did not timely file the required tax forms revproc_85_18 however provides no reason why it requires timely filing thus we are unable to ascertain the thoroughness of the agency’s consideration or the validity of its reasoning consequently we do not defer to its requirement of timely filing as a prerequisite to sec_530 relief in this case we conclude that petitioner’s untimely filing of information returns does not preclude petitioner from qualifying for relief pursuant to sec_530 iv reasonable_cause for delinquent filing petitioner argues that if sec_530 requires timely filing that section should also provide a reasonable_cause exception to the timely filing requirement petitioner claims to have made a serious effort to overcome delinquencies that occurred in the wake of great personal crisis and loss the illness and subsequent death of neena mitchell and ineffective accounting representation since we conclude that sec_530 does not prevent petitioner from obtaining sec_530 relief we need not consider this argument we hold that petitioner is entitled to relief from employment_tax liability pursuant to sec_530 to reflect the foregoing decision will be entered for petitioner
